DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,690,233 or RE49,064 in view of Nelson  (US PG Pub. No. 2018/0290418) and/or Sauer (US Pat. No. 2007/0299193). 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application recite a product explicitly possessing or inherently having each feature/structure of the instant claims with the exception of the issued claims not reciting a protective barrier coating formed as claimed. However, it would have been obvious for the same reasons as discussed below regarding Preisler (US PG Pub. No. 2013/0278007) to include a protective barrier coating as taught by Nelson and/or Sauer and meeting the instant claim limitations on the claimed product. Regarding the instant claim requirement that the barrier layer is integrally formed from a sprayable liquid elastomeric material, it is noted that the requirement is a product-by-process limitation describing how the barrier layer is formed.  Product-by-process claims are not limited to the recited processing steps, but rather to the product implied by the recited procedure.  See MPEP 2113. The product of the co-pending claims meets the claim limitation because it has the implied structure.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US PG Pub. No. 2018/0290418) in view of Preisler (US PG Pub. No. 2013/0278007). Evidence supporting the rejection of claims 21-23 is provided by Industrial Rubber Goods (Industrial Rubber Goods, "How and Why do We Use Natural and Synthetic Rubber?", 2011, p. 1). 
Regarding claims 20, 22, 24-26, 30, and 32, Nelson teaches a composite component (i.e. "vehicle load floor") comprising a sandwich-type, carpeted panel (i.e. "cover") including a first outer layer (54) having an outer surface, a texturized elastomeric protective coating (72) integrally-formed on and bonded to the outer surface, a second outer layer (52) having an outer surface, and a honeycomb core (50, i.e. cellular core) having many cavities and bonded to the first and second outer layers (par. 5, 8, 33-36, 53; Figs. 12, 14, 15, 18; note: layers 52 and 54 are identified in Figs. 6 and 8).
Nelson's sprayed protective coating is a thermosetting elastomer made from a synthetic polymer that functions as a sound-deadening (i.e. "sound-damping" and "provides noise transmission obstruction") material that provides noise and vibration insulation and is made by spraying a liquid material that forms an elastomer on the outer surface and curing (par. 33, 47).  The coating also contains fillers, which necessarily have texture (par. 46).  As either side of the component may be considered the "backside", the sprayed coating may be considered a "backside coating".  As Nelson's sprayed coating is made from a polymeric material, has sound-deadening capabilities, and blocks at least some access to the underlying layers, the sprayed coating is a  "protective, acoustic barrier layer" of "sound-dampening elastomeric material".  
	The teachings of Nelson may be considered to differ from the current invention in that a component including a carpet layer attached to the outer surface of the first outer layer, an elastomeric coating attached to the outer surface of the second outer layer, and a living hinge comprising an unbound intermediate portion of carpet is not explicitly disclosed.  However, Nelson does teach that his product can be an assembly of a first sandwich panel (10) adjoined to a second sandwich panel (20) with a hinge (par. 53; Fig. 17). Nelson teaches that the two panels each include a core, a first outer layer, a second outer layer, and appearance materials, such as a carpet or the elastomeric coating, attached to the outer surfaces of the outer layers (par. 5, 8, 53).  Nelson teaches that the hinged assembly allows the two panels to be movable relative to each other and that panels including first and second appearance layers, which can be positioned selectively as the exterior and visible side, are reversible and provide the flexibility to install the panel assembly as preferred/required according to if a decorative appearance (e.g. a carpeted surface) is desired or if more rugged (e.g. a polymer-coated surface), damage-resistant surface is needed  (par. 53, 54).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Nelson's product to include an assembly of two, hingedly-connected panels  (i.e. a "carpeted cover" and a "rest of the load floor"), each having an elastomeric protective coating bound to the outer surface of a first outer layer, and a carpet bound to the outer surface of a second layer because Nelson explicitly teaches all of the components/features to be appropriate for his product, in order to provide and assembly that permits portions (i.e. the two panels) to move relative to each other, and in order to provide an assembly that is reversible, so that the upwardly-facing surface can be selected according to the desired/required conditions (e.g. decorative and/or soft vs. rugged and protective).  
 	As noted above, Nelson does not teach that the product discussed above, or a product including two, hingedly-joined panels with the above-discussed layers includes a hinge comprising an intermediate portion that is not directly bonded to either panel.  As such, Nelson also does not teach a continuous carpet layer covers and is attached to the outer surfaces of both panels (i.e. to the second layer's outer surface on the "carpeted cover" and to the "rest of the load floor").  However, Nelson does teach that various types of hinges, including living hinges, may be used to join the panels of his product (par. 53). Preisler further teaches a panel assembly including two panels that are hingedly adjoined by a substantially continuous carpet layer that extends across and is bound to each panel (par. 22).  Preisler teaches that the living hinge in his assembly includes an intermediate portion between the two panels of the carpet covering layer that is not bonded to either panel and that allows one of the panels to pivot between different use positions relative to the rest of the structure (par. 13).  Preisler further teaches that other types of hinges (some of which are taught by Nelson) can introduce defects and are fixed in place by operations that require additional equipment, time, and cost, and that the living hinge according to his teachings is part of a strong, lightweight panel, is strong enough that it functions properly without the need for additional materials, and can operate in two directions (par. 7, 8, 12, 14).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Nelson's product such that a single, continuous length of carpet extends across the two panels (i.e. rather than separate carpet pieces on each of the two panels) and such that an intermediate portion of the carpet that is not bound directly to either panel extends and creates a living hinge between the two panels because Nelson makes clear that the type of hinge used in his product is not limited, because Preisler teaches that such a hinge is appropriate and useful for adjoining composite sandwich panels, and in order to create a strong, lightweight panel assembly that requires fewer materials, less time, and lower cost than assemblies with other types of hinges while providing adequate strength and relative movement range.  
	The claim requirements that the recited product is a "vehicle load floor", that the outer surface of the first outer layer is a "backside surface" of the carpeted cover, that the barrier layer "reduces a level of undesirable noise in the covered position of the carpeted cover and provides an aesthetically pleasing appearance to the carpeted cover in the uncovered position", and that the barrier layer "provides noise transmission obstruction" are statements of intended use regarding where and how the recited product is placed and whether or not it is exposed to noises/sounds.  The prior art product meets the intended use claim limitations because it can be placed and used as claimed.  As noted above, the panel blocks (i.e. obstructs) and dampens sound/noise transmission.  As there is no apparent, defined, or claimed difference between blocked noises that are undesirable and those that are desirable, the requirement that the noise that is reduced is undesirable does not distinguish the claimed product over the prior art.  Similarly, as there is no specific appearance that is defined or claimed to qualify a surface as "aesthetically pleasing" or to distinguish it from a product that is not aesthetically pleasing, and as the limitation is entirely dependent upon the opinion or assigned meaning of a user/viewer, the claim requirement that the product provides an aesthetically pleasing appearance to the backside of the component when in its open position does not define the claimed product over the prior art.  Additionally, it is prima facie obvious to provide a product with an aesthetically-pleasing appearance.  See MPEP 2144.04.
The claim limitations directed to the formation of the protective layer are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113. The prior art product meets the claim limitations because it has the implied structure. 

Regarding claims 21-23, as discussed above, Nelson's sprayed protective coating is a thermosetting elastomer made from a synthetic polymer that functions as a sound-deadening (i.e. "sound-damping") material that provides noise and vibration insulation (par. 33, 47).  As evidenced by Industrial Rubber Goods, which teaches that any type of artificial elastomer is a synthetic rubber, Nelson's coating is made from a synthetic rubber material and is a "rubber polymer".  

Regarding claims 27 and 28, the teachings of Nelson differ from the current invention in that the disclosed core is not taught to be a thermoplastic honeycomb core.  However, Nelson does teach that the sandwich component is intended for use as a load-bearing panel in a vehicle (par. 4, 5).  Preisler further teaches to a load-bearing sandwich panel for a vehicle comprising a thermoplastic honeycomb core sandwiched between two skins that is advantageous because it is both lightweight and strong (par. 12, 24).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a thermoplastic honeycomb as the core in Nelson's sandwich panel because Preisler teaches that thermoplastic honeycombs are effective and useful for forming lightweight, strong, load-bearing panels for vehicles.  

Regarding claim 29, the outer layers in Nelson's product are fiber-reinforced plastic layers (par. 37). 

Regarding claims 31, 33, and 35, Nelson teaches that the carpet layer may be a thermoplastic olefin material (i.e. the carpet is a "plastic carpet layer" and a "resin carpet") (par. 45), which is necessarily either woven or nonwoven. 

Regarding claim 34, the teachings of Nelson differ from the current invention in that the thermoplastic carpet is not taught to be polypropylene. However, Nelson does teach that the carpet may be a thermoplastic olefin material and that the panel is intended to be used as a load floor (par. 4, 5, 45), and, as noted above, it would have been obvious to use a continuous piece of carpet to form the living hinge on his hinged product.  Preisler further teaches using polypropylene (i.e. a polyolefin) carpet as the covering and hinge-forming layer on hinged sandwich panels for vehicle load floors (par. 12, 24, 39).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize polypropylene carpet as the continuous, hinge-forming layer of the hinged prior art component because Nelson teaches that the carpet may be a thermoplastic olefin but does not specify which olefin to use and polypropylene is a thermoplastic olefin and because Preisler teaches that polypropylene carpet is an appropriate and useful material for forming the carpet covering and living hinge of a hinged panel for use as a load floor in a vehicle.  
	
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Preisler, as applied above, and further in view of Dodworth (WO 2016/028359 A2). 
Regarding claim 27 and 28, the teachings of Nelson differ from the current invention in that the disclosed core is not taught to be a thermoplastic honeycomb core.  However, Dodworth teaches that making the cores of composite panels from a "relatively hard" material, such as a thermoplastic, allows the core to effectively transfer an applied load from one end of the core to the other end of the core (par. 44).  Therefore, it would have been obvious to one of ordinary skill in the art to use a thermoplastic honeycomb core in Nelson's panel so that the force of applied loads can be distributed across the panel.  

Claims 21-23, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Preisler, as applied to claim 20 above, and further in view of Sauer (US Pat. No. 2007/0299193).
Regarding claims 21-23 and 36, as discussed above, Nelson teaches to include a protective barrier coating on the outer surface of the first outer layer.  
The teachings of Nelson differ from the current invention in that the coating is not taught to be a thermoplastic elastomer. However, Nelson does teach that the coating is intended to be made from a sprayable composition, to include a protective polymer and to function as a sound deadening layer that increases the noise and vibration insulation performance of the panel (par. 33, 47).  Sauer further teaches that vehicle panels are equipped with sound-dampening linings in order to reduce sound radiation and for solid-borne sound damping and teaches a sprayable liquid elastomeric damping coating composition (i.e. "sprayable liquid elastomeric material") that can be applied in an automated manner, that can be cured at a relatively low temperature, and that does not require pre-gelling (unlike other coating types) (par. 3, 49, 50, 52).  Sauer's damping composition offers a definite improvement in damping properties over other acoustic damping coatings known in the art (par. 61). Accordingly, it would have been obvious to one of ordinary skill in the art to use Sauer's elastomeric, sound-damping coating composition to form the protective barrier coating on the outer surface of the first outer layer on the prior art panel in order to reduce sound radiation (i.e. and provide noise reduction) and provide solid-borne damping and because Sauer teaches that the composition is easily applied without pre-gelling and with only low-temperature curing and provides improved damping capabilities over other damping compositions. As Sauer's coating is applied to the outer surface(s) of the sandwich panel, it provides at least some protection and blocks at least some access to the underlying layers and, therefore, qualifies as a "protective barrier layer".  
Sauer teaches that the polymeric coating material is based on a synthetic rubber material (i.e. a "rubber polymer"), is cured with mild heating, can further contain thermoplastic polymers that improve acoustic damping (par. 2, 16, 32-35; claim 12).  Sauer's elastomeric coating material also contains fillers, such as structure-reinforcing fibers, powders, flakes, ground nut shells, and hollow spheres (Abstract; par. 36, 37) which have texture. Therefore, Sauer's elastomeric material and the coating it forms qualifies as a "thermoset, sound damping material" and a "thermoplastic, sound-damping material" for noise reduction in a vehicle, and as a "textured material".   

Regarding claim 37, the outer layers in Nelson's product are fiber-reinforced plastic layers (par. 37). 

Claims 20-35 are rejected under 35 U.S.C. 103 as being unpatentable over Preisler in view of Nelson. Evidence supporting the rejection of claims 21-23 is provided by Industrial Rubber Goods.
Regarding claims 20 and 24-34, Preisler teaches a vehicle load floor comprising a sandwich-type, carpeted cover (40) including a fiber-reinforced plastic first outer layer (46) having an outer surface, a fiber-reinforced plastic second outer layer (38) having an outer surface, a substantially continuous polypropylene (i.e. a thermoplastic resin material) carpet layer (21, 36) covering and bonded to the outer surface of the second layer and to a top surface of the rest of the load floor (10), and a thermoplastic honeycomb core (48, i.e. cellular core) having many cavities and bonded to the first and second outer layers (Fig. 6; Abstract; par. 18, 35, 36, 41). The carpet layer further includes an intermediate portion (42) that extends between but is not directly bonded to either of the carpeted cover (40) or the rest of the load floor (10) that serves as a living hinge and allows the carpeted cover to pivot between covered and uncovered positions relative to the rest of the load floor (par. 22, 44). 
The teachings of Preisler differ from the current invention in that a protective acoustic barrier layer that is integrally formed from a sprayable, liquid elastomeric material is not taught to be bonded to the outer surface of the first outer layer.  However, Preisler does teach that cover layer may be formed of separate pieces that are subsequently bonded or fused together (i.e. a single, large piece of carpet wrapping around the panel is not required) (par. 47).  Nelson further teaches a composite vehicle load floor that may include a carpet layer on the outer surface of one of its outer layers and a thermosetting, elastomeric polymer coating integrally formed from a sprayable liquid on the outer surface of its other outer layer (Abstract; par. 4, 5, 47).  The protective coating advantageously is resistant to physical and chemical damage, can be colored, textured, or patterned for a desired appearance or functionality, and serves is a sound-deadening (i.e. sound dampening) material and insulating layer, which increases the noise, vibration, and thermal insulating performance of the panel (par. 33, 47).  Accordingly, it would have been obvious to one of ordinary skill in the art to apply a thermosetting, elastomeric polymer coating integrally formed from a sprayable liquid, as taught by Nelson, on the outer surface of at least one of the outer layers of Preisler's panel, including forming the coating on the outer surface of the first outer layer of Preisler's panel and opposite the carpeted layer, in order to improve the surface's resistance to physical and chemical damage, to increase the noise, vibration, and thermal insulating performance of the panel, as a whole, to effect another, desired/required functionality, and, if desired, to achieve a desired appearance via color, texture, or other patterning.  
The claim requirements that the recited product is a "vehicle load floor", that the outer surface of the first outer layer is a "backside surface" of the carpeted cover, that the barrier layer "reduces a level of undesirable noise in the covered position of the carpeted cover and provides an aesthetically pleasing appearance to the carpeted cover in the uncovered position", and that the barrier layer "provides noise transmission obstruction" are statements of intended use regarding where and how the recited product is placed and whether or not it is exposed to noises/sounds.  As either side of the component may be considered the "backside", the sprayed coating may be considered a "backside coating".  As Nelson's sprayed coating is made from a polymeric material, has sound-deadening capabilities, and blocks at least some access to the underlying layers, the sprayed coating is a  "protective, acoustic barrier layer" of sound-dampening elastomeric material".  Therefore, the prior art product meets the intended use claim limitations because it can be placed and used as claimed.  As noted above, the panel and its elastomeric coating blocks (i.e. obstructs) and dampens sound/noise transmission.  As there is no apparent, defined, or claimed difference between blocked noises that are undesirable and those that are desirable, the requirement that the noise that is reduced is undesirable does not distinguish the claimed product over the prior art.  Similarly, as there is no specific appearance that is defined or claimed to qualify a surface as "aesthetically pleasing" or to distinguish it from a product that is not aesthetically pleasing, and as the limitation is entirely dependent upon the opinion or assigned meaning of a user/viewer, the claim requirement that the product provides an aesthetically pleasing appearance to the backside of the component when in its open position does not define the claimed product over the prior art.  Additionally, it is prima facie obvious to provide a product with an aesthetically-pleasing appearance.  See MPEP 2144.04.
The claim limitations directed to the formation of the protective layer are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113. The prior art product meets the claim limitations because it has the implied structure. 

Regarding claims 21-23, as discussed above, Nelson's sprayed protective coating is a thermosetting elastomer made from a synthetic polymer that functions as a sound-deadening (i.e. "sound-damping") material that provides noise and vibration insulation (par. 33, 47).  As evidenced by Industrial Rubber Goods, which teaches that any type of artificial elastomer is a synthetic rubber, Nelson's coating is made from a synthetic rubber material and is a "rubber polymer".  

Regarding claim 35, the carpet layer on the prior art product may be made of a woven or nonwoven material (par. 39). 

Claims 21-23, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Preisler and Nelson, as applied to claim 20 above, and further in view of Sauer.
Regarding claim 21-23 and 36, as discussed above, Preisler and Nelson render obvious including a protective barrier coating on the outer surface of the first outer layer of Preisler's carpeted cover panel.  
The teachings of the cited prior art differ from the current invention in that the coating is not taught to be a thermoplastic elastomer. However, Nelson does teach that the coating is intended to be made from a sprayable composition, to include a protective polymer and to function as a sound deadening layer that increases the noise and vibration insulation performance of the panel (par. 33, 47).  Sauer further teaches that vehicle panels are equipped with sound-dampening linings in order to reduce sound radiation and for solid-borne sound damping and teaches a sprayable liquid elastomeric damping coating composition (i.e. "sprayable liquid elastomeric material") that can be applied in an automated manner, that can be cured at a relatively low temperature, and that does not require pre-gelling (unlike other coating types) (par. 3, 49, 50, 52).  Sauer's damping composition offers a definite improvement in damping properties over other acoustic damping coatings known in the art (par. 61).  Accordingly, it would have been obvious to one of ordinary skill in the art to use Sauer's elastomeric, sound-damping coating composition to form the protective barrier coating on the outer surface of the first outer layer on the prior art panel in order to reduce sound radiation (i.e. and provide noise reduction) and provide solid-borne damping and because Sauer teaches that the composition is easily applied without pre-gelling and with only low-temperature curing and provides improved damping capabilities over other damping compositions. As Sauer's coating is applied to the outer surface(s) of the sandwich panel, it provides at least some protection and blocks at least some access to the underlying layers and, therefore, qualifies as a "protective barrier layer".  
Sauer teaches that the polymeric coating material is based on a synthetic rubber material (i.e. it is a "rubber polymer"), is cured with mild heating, can further contain thermoplastic polymers that improve acoustic damping (par. 2, 16, 32-35; claim 12).  Sauer's elastomeric coating material also contains fillers, such as structure-reinforcing fibers, powders, flakes, ground nut shells, and hollow spheres (Abstract; par. 36, 37) which have texture. Therefore, Sauer's elastomeric material and the coating it forms qualifies as a "thermoset, sound damping material" and a "thermoplastic, sound-damping material" for noise reduction in a vehicle, and as a "textured material".   

Regarding claim 37, as discussed above, the outer layers on the prior art product are fiber-reinforced plastic layers. 

Claims 20-37 are rejected under 35 U.S.C. 103 as being unpatentable over Preisler in view of Sauer. 
Regarding claims 20-37, as discussed above, Preisler teaches a vehicle load floor and carpeted cover that meets the limitations of claims 20, 24-35, and 37 with the exception of the outer surface of the first outer layer not being taught to be coated with a protective acoustic barrier coating formed as claimed.  However, Preisler does teach that the panel is intended for use as a vehicle load floor (par. 38, 43).  Sauer further teaches that vehicle panels are equipped with sound-dampening linings in order to reduce sound radiation and for solid-borne sound damping and teaches a sprayable liquid elastomeric damping coating composition (i.e. "sprayable liquid elastomeric material") that can be applied in an automated manner, that can be cured at a relatively low temperature, and that does not require pre-gelling (unlike other coating types) (par. 3, 49, 50, 52).  Sauer's damping composition offers a definite improvement in damping properties over other acoustic damping coatings known in the art (par. 61).  Accordingly, it would have been obvious to one of ordinary skill in the art to apply, thereby contacting, bonding, and "integrally forming", Sauer's elastomeric, sound-damping coating onto the outer surface (i.e. overlying) of one or both of the outer layers and in Preisler's panel, including applying the coating to the outer surface of the first outer layer, in order to reduce sound radiation (i.e. and provide noise reduction) and provide solid-borne damping and because Sauer teaches that the composition is easily applied without pre-gelling and with only low-temperature curing and provides improved damping capabilities over other damping compositions. As Sauer's coating is applied to the outer surface(s) of the sandwich panel, it provides at least some protection and blocks at least some access to the underlying layers and, therefore, qualifies as a "protective barrier layer".  As either side of the component may be considered the "backside" and it would have been obvious to apply Sauer's coating to either the front or back of the component, the sprayed coating may be considered a "backside coating".  
Sauer teaches that the polymeric coating material is based on a synthetic rubber material, is cured with mild heating, can further contain thermoplastic polymers that improve acoustic damping (par. 2, 16, 32-35; claim 12).  As Sauer's coating material is a polymer and a synthetic rubber, it qualifies as a "rubber polymer".  Sauer's elastomeric coating material also contains fillers, such as structure-reinforcing fibers, powders, flakes, ground nut shells, and hollow spheres (Abstract; par. 36, 37) which have texture. Therefore, Sauer's elastomeric material and the coating it forms qualifies as a "thermoset, sound damping material" and a "thermoplastic, sound-damping material" for noise reduction in a vehicle, and as a "textured material". 
	The claim requirements that the recited product is a "vehicle load floor", that the outer surface of the first outer layer is a "backside surface" of the carpeted cover, that the barrier layer "reduces a level of undesirable noise in the covered position of the carpeted cover and provides an aesthetically pleasing appearance to the carpeted cover in the uncovered position", and that the barrier layer "provides noise transmission obstruction" are statements of intended use regarding where and how the recited product is placed and whether or not it is exposed to noises/sounds.  The prior art product meets the intended use claim limitations because it can be placed and used as claimed.  As noted above, the panel blocks (i.e. obstructs) and dampens sound/noise transmission.  As there is no apparent, defined, or claimed difference between blocked noises that are undesirable and those that are desirable, the requirement that the noise that is reduced is undesirable does not distinguish the claimed product over the prior art.  Similarly, as there is no specific appearance that is defined or claimed to qualify a surface as "aesthetically pleasing" or to distinguish it from a product that is not aesthetically pleasing, and as the limitation is entirely dependent upon the opinion or assigned meaning of a user/viewer, the claim requirement that the product provides an aesthetically pleasing appearance to the backside of the component when in its open position does not define the claimed product over the prior art.  Additionally, it is prima facie obvious to provide a product with an aesthetically-pleasing appearance.  See MPEP 2144.04.
The claim limitations directed to the formation of the protective layer are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113. The prior art product meets the claim limitations because it has the implied structure. 

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  
Applicant has argued that combining three to five references to reject the claims results from using impermissible hindsight and that the fact that the prior art merely teaches a feature does not amount to evidence of obviousness.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Each combination proposed in the above rejections is based on the teachings and motivations provided by the prior art.  As such, it would have been obvious to make a product meeting the claim limitations in view of the teachings of the cited prior art for the reasons discussed above.  
Applicant has also argued that their previously-filed arguments are incorporated by reference.  The examiner's responses to these arguments are maintained and incorporated herein by reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784